Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicant argues the Office has neither properly determined the scope and content of the prior art nor properly ascertained the differences between the claimed invention and the cited art. Applicant argues, in particular, the limitation of claim 1, “store a wind database with respect to an estimated wind velocity and an estimated wind direction on a per area basis and per time range basis, each of the estimated wind velocity and the estimated wind direction being an average with respect to a plurality of vehicles that are associated with a corresponding area and a corresponding time range” is not taught by the cited references either alone or in combination.  Further, that one of ordinary skill would not have thought to average data to represent all data points in context of the claims because wind data changes substantially in direction and speed based on topographical conditions, location, and time and there would be no motivation to do so, which means that the Office’s conclusory statement is improper. Applicant continues by arguing that Wegend (US 20180157273) does not disclose or suggest storing a wind database with respect to information based on detected wind conditions, and does not even disclose a wind database nor a wind database on a per area basis and per time basis. 
However, as stated in the previous Office Action Wegend teaches a server that ascertains data, including wind speeds of the second environment ([0058]). As this data is stored, it itself forms a database and the data is reflective of a specified area. Additionally, as was also stated in the previous office action, when determining a single value representative of data within an environment, it would be common sense and conventional to average that data to represent all the data points. Further, it is both 
As such, from this basic, conventional knowledge and common sense, one of ordinary skill would have been motivated to modify Wegend to arrive at a database storing averages of an area over time. It was not an intended assertion of the previous Office Action that the database would have been an average value wind of all times, but rather a database containing a plurality of average wind values associated with time. Further, the motivation for such a modification was clearly laid out in the previous Office Action and has been again repeated below. As such, the Office never posed a mere conclusory statement, but provided explicit motivation and details of how and why one of ordinary skill would have thought to modify Wegend to arrive at the claims of the instant application. 
Abdar (US 20180162400), Masuda (US 20180089998), and Jeon (US 20160176309) all provide additional teachings further supporting the previously made rejection maintained below. Notably, while not relied upon directly for any previous rejection, Masuda teaches a weather model database, rain database, snow database, and foul-weather traffic hindrance table generating unit ([0035]), which logically includes wind velocity and direction. While not relied upon for any rejection, this citation has key relevance and the Examiner feels the Applicant should be made aware of it for potential future prosecution. 

Applicant argues that none of Abdar, Masuda, and Jeon do not remedy the above noted deficiencies of Wegend. 
As explained above, Abdar, Masuda, and Jeon are not required to remedy the alleged deficiency, and this argument is unpersuasive. 
Applicant argues that the dependent claims which depend on the only independent claim, claim 1, are allowable at least by virtue of their dependency. 
This argument is unpersuasive for at least the same reasons as given above. 

Claim Objections
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wegend et al. (US 20180157273) in view of Abdar (US 20180162400), Masuda et al.
In regards to claim 1, Wegend teaches a wind data estimating apparatus (Fig 1) comprising:
one or more processors ([0037] first device 111 encompasses a processor. [0039] second device 112 is identical to first device 111. [0040] third device 113 encompasses a processor. [0044] further device 120 encompasses a processor. [0050] transmitting and receiving device 211 encompasses a processor.) configured to
estimate a wind velocity and a wind direction for the area and for a time range when the vehicle information is obtained, on the basis of an acceleration obtained from subtracting a second acceleration caused by the amount of driving operation from the first acceleration included in the vehicle information classified by the area; ([0057] wind conditions for first environment can be detected by vehicles in first environment by detecting forces that occur on the vehicles or detecting acceleration operations to maintain, for example, a constant speed. [0058] second environment information can also be obtained in the same way using vehicles in the second environment. One of ordinary skill would have understood that maintaining a constant speed involves determining a difference between the applied acceleration and the actual acceleration of the vehicle.) and
a memory ([0037], [0039] both first and second devices contain working memory) configured to 
Wegend also teaches sensor data may be associated with a first environment ([0055]) or a second environment ([0058]), where the first environment may be encompassed by the second environment (Fig 3). Further, the first and second devices have a working memory ([0037], [0039]), which is used to process ascertained environmental data, and second environmental data may be ascertained from an external server by the second device on the basis of further vehicles 381 and 382 and weather data, including wind speed ([0058]). This weather data is ascertained for a specific environment from a database and at least some of the database is stored in working memory.
One of ordinary skill would have recognized that in order to maintain constant speed, a first acceleration must be able to be determined or collected. Further, one of ordinary skill would also have 
Wegend does not teach:
collect vehicle information including a first acceleration, an amount of driving operation performed by a driver of a vehicle, and position information, which are detected by sensors installed in the vehicle;
classify the collected vehicle information by an area of a plurality of mesh- like areas according to the position information; and
store a wind database with respect to an estimated wind velocity and an estimated wind direction on a per area basis and per time range basis, each of the estimated wind velocity and the estimated wind direction being an average with respect to a plurality of vehicles that are associated with a corresponding area and a corresponding time range.
However, Abdar teaches a control system and sensor system (Fig 1). The control system includes one or more components that may comprise a steering unit, a throttle, a brake unit, a sensor fusion algorithm, a computer vision system, a navigation or pathing system, and an obstacle avoidance system, these can control the steering, acceleration, and speed of the vehicle ([0025]). The sensor system includes a GPS unit, a RADAR unit, a LIDAR unit, a camera, a weather unit, and a wind unit ([0027]). A GPS unit gives position information. One of ordinary skill would have understood the control system has information on the current speed, acceleration, and other driving operations of the vehicle. Further, this wind unit may include a determination of the speed, direction, and other measurements of the wind ([0040]).
Further, Masuda teaches map data which may be used to represent weather information and traffic information by dividing the map into mesh segments in a lattice form. Further, there may be primary, secondary, and tertiary meshes of differing lattice sizes ([0036], [0037]). Mesh segments with 
Additionally, it is both common and conventional when determining a single output value representing multiple data points, to average the values. One of ordinary skill in the art would have thought to average both the wind speed and direction to determine values representative of the first and second environment of Wegend. Further, it is also conventional that weather data, or wind data in particular, is only representative of a given area for a relatively short time period and any measurements taken at one time would not be particularly representative of the area after an extended time period has passed, at a different point in a weather cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend by incorporating the teachings of Abdar, Masuda, and common sense and knowledge conventional in the art, such that the vehicles have a control system and sensor system which can determine the acceleration, driving operation, and position of the vehicles, when information is associated with an area, it is also associated with a mesh segment, and this information is then further used by Wegend when determining wind speed, direction, and control actions. Further, that when representing the first and second environments, wind information is averaged to output a single representative value for each area and all vehicles in the area, including wind speed and wind direction.
The motivation to collect such vehicle information is that, as acknowledged by Abdar, these systems can contribute to an improved functioning of the vehicle ([0001]), potentially allowing the vehicle to perform more efficiently. Further, the motivation to use a mesh-like area or multiple lattice meshes is that, as acknowledged by Masuda, this allows for a greater prediction of risk along the route of a vehicle ([0106]). The motivation to average data to be representative of an area over a time period with multiple data points from that area is that, as one of ordinary skill would have recognized, this 

In regards to claim 2, Abdar teaches a control system which may comprise a steering unit, a throttle, and a brake unit used to control vehicle speed and acceleration ([0025]). One of ordinary skill would have understood that this must include a determination of the position of the accelerator, brake operation, and steering angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend, as already modified by Abdar, Masuda, and common sense and knowledge conventional in the art, by further incorporating the teachings of Abdar, such that the control system includes a steering unit, a throttle, and a brake unit which are used to measure and control the vehicle speed, acceleration, accelerator position, brake operation, and steering angle.
The motivation to do so is that, as acknowledged by Abdar, these systems can contribute to an improved functioning of the vehicle ([0001]), allowing the vehicle to perform more efficiently.

In regards to claim 5, Wegend, as modified by Abdar, Masuda, and common sense and knowledge conventional in the art, teaches the wind data estimation apparatus according to claim 1, wherein
the one or more processors ([0037] first device 111 encompasses a processor. [0039] second device 112 is identical to first device 111. [0040] third device 113 encompasses a processor. [0044] further device 120 encompasses a processor. [0050] transmitting and receiving device 211 encompasses a processor.) are configured to

classify the collected sets of vehicle information by respective areas from among the plurality of mesh-like areas in accordance with corresponding sets of position information; ([0055] at least vehicles 310 and 320 may acquire environmental data of first environment. [0058] server can communicate with vehicles 381 and 382 to gather second environment data. This is classifying the vehicle information by area of a plurality of areas. As modified by Masuda previously, first and second environment are represented by meshes on a map.) and
estimate the wind velocity and the wind direction of the area on the basis of a plurality of wind velocities and a plurality of wind directions estimated from corresponding sets of vehicle information obtained during a same time range from among a plurality of sets of vehicle information classified by a same area. ([0057] wind conditions for first environment can be detected by vehicles in first environment by detecting forces that occur on the vehicles or detecting acceleration operations to maintain, for example, a constant speed. [0058] second environment information can also be obtained in the same way using vehicles in the second environment. [0042] data from the vehicles may be checked for plausibility. This is estimating the wind velocity and direction of the vehicle based on a plurality of wind velocities and directions.)

In regards to claim 6, Wegend, as modified by Abdar, Masuda, and common sense and knowledge conventional in the art, teaches the wind data estimation apparatus according to claim 2, wherein

collect respective sets of vehicle information from a plurality of vehicles; ([0055] at least vehicles 310 and 320 may acquire environmental data of first environment. [0058] server can communicate with vehicles 381 and 382 to gather second environment data. With previously explained modification of Abdar, these vehicles may also include the control system and sensor system, which may collect information.)
classify the collected sets of vehicle information by respective areas from among the plurality of mesh-like areas in accordance with corresponding sets of position information; ([0055] at least vehicles 310 and 320 may acquire environmental data of first environment. [0058] server can communicate with vehicles 381 and 382 to gather second environment data. This is classifying the vehicle information by area of a plurality of areas. As modified by Masuda previously, first and second environment are represented by meshes on a map) and
estimate the wind velocity and the wind direction of the area on the basis of a plurality of wind velocities and a plurality of wind directions estimated from corresponding sets of vehicle information obtained during a same time range from among a plurality of sets of vehicle information classified by a same area. ([0057] wind conditions for first environment can be detected by vehicles in first environment by detecting forces that occur on the vehicles or detecting acceleration operations to maintain, for example, a constant speed. [0058] second environment information can also be obtained in the same way using vehicles in the second environment. [0042] data from the vehicles may be checked for plausibility. This is estimating the wind velocity and direction of the vehicle based on a plurality of wind velocities and directions.)

In regards to claim 9, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar, Masuda, and common sense and knowledge conventional in the art, by further incorporating the teachings of Abdar, such that wind information may also be received or determined in a ground coordinate system by using additional information from a server with data related to wind information.
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility.

In regards to claim 10, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.

The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility.

In regards to claim 13, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar, Masuda, and common sense and knowledge conventional in the art, by further incorporating the teachings of Abdar, such that wind information may also be received or determined in a ground coordinate system by using additional information from a server with data related to wind information.


In regards to claim 14, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar, Masuda, and common sense and knowledge conventional in the art, by further incorporating the teachings of Abdar, such that wind information may also be received or determined in a ground coordinate system by using additional information from a server with data related to wind information.
	The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility.

Claims 3, 4, 7, 8, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wegend in view of Abdar, Masuda, and common sense and knowledge conventional in the art in further view of Jeon et al. (US 20160176309).
In regards to claim 3, Wegend, as modified by Abdar, Masuda, and common sense and knowledge conventional in the art, teaches the wind data estimating apparatus according to claim 1. 
Wegend, as modified by Abdar, Masuda, and common sense and knowledge conventional in the art does not teach:
wherein the one or more processors are configured to estimate the wind velocity and the wind direction of the area and the time range on the basis of an acceleration obtained from subtracting, from the first acceleration, the second acceleration and a third acceleration of the vehicle caused by a crossgrade or a grade of a road corresponding to the position information.
However, Jeon teaches a summation of forces including wind and gravity, the effects of which are based on the grade ([0060], [0063]-[0066]). One of ordinary skill in the art would have recognized that this is a basic fundamental physics problem, summing the forces on the vehicle from each direction and is equally plausible from directions other than explicitly shown in Jeon and this is also subtracting accelerations, as only the mass of the vehicle is used here.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend, as already modified by Abdar, Masuda, and common sense and knowledge conventional in the art, by incorporating the teachings of Jeon, such that when detecting the force of wind, the road grade is also used in the calculations. This would take the form of subtracting from the net force, the applied acceleration of the vehicle and the force of gravity caused by the road grade, which can all also be expressed as accelerations.


In regards to claim 4, Wegend, as modified by Abdar, Masuda, and common sense and knowledge conventional in the art, teaches the wind data estimating apparatus according to claim 2.
Wegend, as modified by Abdar, Masuda, and common sense and knowledge conventional in the art, does not teach: wherein
the one or more processors are configured to estimate the wind velocity and the wind direction of the area and the time range on the basis of an acceleration obtained from subtracting, from the first acceleration, the second acceleration and a third acceleration of the vehicle caused by a cross-grade or a grade of a road corresponding to the position information.
However, Jeon teaches a summation of forces including wind and gravity, the effects of which are based on the grade ([0060], [0063]-[0066]). One of ordinary skill in the art would have recognized that this is a basic fundamental physics problem, summing the forces on the vehicle from each direction and is equally plausible from directions other than explicitly shown in Jeon and this is also subtracting accelerations, as only the mass of the vehicle is used here.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend, as already modified by Abdar, Masuda, and common sense and knowledge conventional in the art, by incorporating the teachings of Jeon, such that when detecting the force of wind, the road grade is also used in the calculations. This would take the form of subtracting from the net force, the applied acceleration of the vehicle and the force of gravity caused by the road grade, which can all also be expressed as accelerations.


In regards to claim 7, Wegend, as modified by Abdar, Masuda, and common sense and knowledge conventional in the art, teaches the wind data estimating apparatus according to claim 5,
Wegend, as modified by Abdar, Masuda, and common sense and knowledge conventional in the art, does not teach: wherein
the one or more processors are configured to estimate the plurality of wind velocities and the plurality of wind directions from the corresponding sets of vehicle information of the same area and the same time range, on the basis of accelerations obtained from subtracting, from first accelerations, second accelerations and third accelerations that occur in the vehicles due to cross-grades or grades of roads associated with corresponding sets of position information, respectively.
However, Jeon teaches a summation of forces including wind and gravity, the effects of which are based on the grade ([0060], [0063]-[0066]). One of ordinary skill in the art would have recognized that this is a basic fundamental physics problem, summing the forces on the vehicle from each direction and is equally plausible from directions other than explicitly shown in Jeon and this is also subtracting accelerations, as only the mass of the vehicle is used here.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend, as already modified by Abdar, Masuda, and common sense and knowledge conventional in the art, by incorporating the teachings of Jeon, such that when detecting the force of wind, the road grade is also used in the calculations. This would take the form of subtracting from the net force, the applied 
The motivation to do so is that, as acknowledged by Jeon, the amount of power, specifically from a battery of a vehicle, available is dependent at least in part on factors such as wind and road grade ([0076]). As such, not including road grade would give an incomplete picture of the situation.

In regards to claim 8, Wegend, as modified by Abdar, Masuda, and common sense and knowledge conventional in the art, teaches the wind data estimating apparatus according to claim 6.
Wegend, as modified by Abdar, Masuda, and common sense and knowledge conventional in the art, does not teach: wherein
the one or more processors are configured to estimate the plurality of wind velocities and the plurality of wind directions from the corresponding sets of vehicle information of the same area and the same time range, on the basis of accelerations obtained from subtracting, from first accelerations, second accelerations and third accelerations that occur in the vehicles due to cross-grades or grades of roads associated with corresponding sets of position information, respectively.
However, Jeon teaches a summation of forces including wind and gravity, the effects of which are based on the grade ([0060], [0063]-[0066]). One of ordinary skill in the art would have recognized that this is a basic fundamental physics problem, summing the forces on the vehicle from each direction and is equally plausible from directions other than explicitly shown in Jeon and this is also subtracting accelerations, as only the mass of the vehicle is used here.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determination system of Wegend, as already modified by Abdar, Masuda, and common sense and knowledge conventional in the art, by incorporating the teachings of Jeon, such that when detecting the force of wind, the road grade is also 
The motivation to do so is that, as acknowledged by Jeon, the amount of power, specifically from a battery of a vehicle, available is dependent at least in part on factors such as wind and road grade ([0076]). As such, not including road grade would give an incomplete picture of the situation.

In regards to claim 11, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar, Masuda, common sense and knowledge conventional in the art, and Jeon, by further incorporating the teachings of Abdar, such that wind information is also received or determined in a ground coordinate system by using additional information from a server with data related to wind information.
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility.

In regards to claim 12, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar, Masuda, common sense and knowledge conventional in the art, and Jeon, by further incorporating the teachings of Abdar, such that wind information is also received or determined in a ground coordinate system by using additional information from a server with data related to wind information.
The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility.

In regards to claim 15, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle.

The motivation to do so is that, as acknowledged by Abdar, controlling a vehicle based on wind allows for improved efficiency and safety while decreasing cost ([0039]), and data collected from a server may be compared with either vehicle measured data or historical data ([0049]), which provides a backup and could be used to confirm plausibility.

In regards to claim 16, Abdar teaches the vehicle measurements of wind may comprise a speed and a direction associated with the wind ([0040]). Abdar also teaches a second source of wind data from a server based on the current or predicted position of the vehicle, this may include information from weather related or satellite data ([0044]). One of ordinary skill in the art would have understood that this is gives a wind velocity and direction in a ground coordinate system and by incorporating a current or predicted positions is also based in part on a traveling direction of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control wind determinations system of Wegend, as already modified by Abdar, Masuda, common sense and knowledge conventional in the art, and Jeon, by further incorporating the teachings of Abdar, such that wind information is also received or determined in a ground coordinate system by using additional information from a server with data related to wind information.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paskus et al. (US 20170361834) teaches adjusting break control based on determinations of the yaw rate of the vehicle, the intended yaw rate, and wind speed and direction.
Chunodkar et al. (US 20160082964) teaches determining road grade information based on forces acting on the vehicle, including determination of wind.
D'Amato et al. (US 20150166073) teaches determining road grade information based on a summation of forces on the vehicle, including a term for the wind force experienced by the vehicle.
NPL Climatic Wind Data for the United States teaches a database of wind speed and direction for a number of cities in each US state. 
NPL U.S. Wind Climatology teaches wind data for the contiguous United States on a monthly basis from January 1979 through the present. 
NPL Average Wind Speeds – Map Viewer teaches a tool for showing the average monthly wind speed and direction for the contiguous United States from 1979 through the present. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661